United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2410
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2008 appellant filed a timely appeal from a January 9, 2008 merit decision
of the Office of Workers’ Compensation Programs and an August 15, 2008 merit decision by a
hearing representative denying her claim for a recurrence of disability. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing on or after July 21, 2007 causally related to her accepted October 4, 2000
employment injury.
FACTUAL HISTORY
On October 4, 2000 appellant, then a 49-year-old housekeeping aid, filed a traumatic
injury claim (Form CA-1) alleging that while mopping a stairwell that day she slid off the steps

sustaining a right ankle injury. The Office accepted her claim for a minor right ankle sprain.
Appellant returned to full duty on October 15, 2000.1
On August 10, 2007 appellant filed a claim for a recurrence of disability (Form CA-2a),
alleging that on July 21, 2007 she experienced swelling and shooting pain in her right ankle
causing instability and difficulty walking. She noted that she was experiencing symptoms
similar to those of her original injury.
On July 27, 2007 appellant underwent several diagnostic tests on her right ankle. A
magnetic resonance imagining (MRI) scan revealed a longitudinal partial thickness tear of the
distal Achilles tendon. The MRI scan report noted that appellant’s remote history of a fall seven
years ago and that she has experienced persistent intermittent pain, which has recently worsened.
An x-ray showed minimal deformity of the tip of the medial malleolus, which a physician noted
was possibly related to an old trauma.
On July 30, 2007 appellant’s treating physician returned her to regular duty with the
restriction that she not walk over 50 minutes in an hour until she was seen by an orthopedic
surgeon.
On July 31, 2007 appellant accepted a light-duty position requiring performance of her
normal duties, but limiting her walking to no more than 50 minutes an hour.
On August 27, 2007 Dr. Gregory P. Guyton, a Board-certified orthopedic surgeon,
examined appellant, who opined that in July 2007 she experienced an exacerbation of her longstanding, seven-year pain. Physical examination revealed swelling and tenderness over the
calcaneocuboid joint. Dr. Guyton stated that appellant most likely sustained calcaneocuboid
joint arthritis and ordered a computerized tomography (CT) scan.
In a September 10, 2007 follow-up report, Dr. Guyton discussed the results of the CT
scan, finding that appellant sustained dorsal and lateral osteophyte off the calcaneocuboid joint,
which he noted was consistent with an old, problematic avulsion fracture.
In an attending physician’s report (Form CA-20) dated October 12, 2007, Dr. Guyton
noted that appellant had a seven-year history of foot and ankle pain. He reported that appellant
was scheduled for joint debridement surgery on October 18, 2007 and took her off work until
January 1, 2008.
On October 18, 2007 appellant underwent an exostecomy of the right anterior process
calcaneus. In the corresponding surgical report, Dr. Guyton opined that, appellant suffered from
a right anterior process of the calcaneus exostosis associated with a previous inversion injury and
probable avulsion fracture.

1

Appellant subsequently filed a claim for a recurrence on November 8, 2000 for the period October 19
through 25, 2000, which was accepted by the Office. She returned to full duty on October 30, 2000.

2

On October 26, 2007 appellant filed a claim for compensation (Form CA-7) for the
period October 18 through November 3, 2007. She subsequently submitted four additional
claims for compensation covering the period November 4, 2007 through January 1, 2008.
In a November 28, 2007 letter, the Office notified appellant of the deficiencies in her
recurrence claim and requested additional information.
By decision dated January 9, 2008, the Office denied the recurrence claim, finding that
appellant did not submit sufficient evidence establishing that she sustained a recurrence on
July 21, 2007 causally related to her accepted employment injury.
Appellant subsequently submitted an undated statement, where she denied that she
sustained a new injury to her right foot and that she has experienced swelling for years after her
original injury, usually after standing on it for long periods of time. She further submitted a
December 11, 2007 medical report signed by Dr. Edward R. Cohen, a Board-certified orthopedic
surgeon, who reported that appellant was referred by her treating physician for an opinion
addressing the cause of the current right ankle injury. Based on a brief review of appellant’s
medical history and a physical examination, he stated that in his opinion, based on a reasonable
degree of medical probability, the present right ankle complaints were causally related to
appellant’s April 10, 2000 work-related injury.2
On January 22, 2008 appellant requested a review of the written record. In a decision
dated August 15, 2008, the hearing representative denied modification of the January 9, 2008
decision, finding that she did not provide sufficient supporting evidence to establish her
recurrence claim.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”3 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and

2

The Board notes that Dr. Cohen stated that appellant’s injury occurred on April 10, 2000. It appears as though
the doctor merely transposed the date of appellant’s injury, which occurred on October 4, 2000 and intended to refer
to the accepted injury at issue in this case.
3

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

3

supports that conclusion with sound medical reasoning.4 Where no such rationale is present,
medical evidence is of diminished probative value.5
ANALYSIS
The Office accepted that on October 4, 2000, appellant sustained a minor right ankle
sprain due to her employment. The issue is whether appellant established that she sustained a
recurrence of disability commencing July 21, 2007 causally related to her employment injury.
The Board finds that appellant has not met her burden of proof.
In order to establish a claim for a recurrence, appellant is required to submit evidence
providing rationalized medical opinion describing how her current condition is related to the
accepted employment injury.6 In support of her claim, she submitted several medical reports
from Dr. Guyton, dated August 27 through October 18, 2007, discussing her current right ankle
condition. While Dr. Guyton continuously indicated that appellant suffered pain in her right
ankle for seven years and that her current condition is related to a prior inversion injury and
probable avulsion fracture, he fails to specifically identify appellant’s accepted work injury as
the cause of her current condition. Further, his opinions addressing causation lack rationalized
explanations describing the relationship between appellant’s history of right ankle injury and her
current condition and thus are of little probative value.7
Similarly, Dr. Cohen’s December 11, 2007 medical report is not sufficient to establish a
recurrence. Here, he gave a brief summary of appellant’s medical history and, after a physical
examination, stated that appellant’s current right ankle complaints are related to her employment
injury. However, Dr. Cohen did not explain how the prior work injury caused her current
condition nor did he provide any support for his conclusion that the two conditions were causally
related. A physician’s opinion on causal relationship between a claimant’s disability and an
employment injury is not dispositive simply because it is rendered by a physician. To be of
probative value, the physician must provide rationale for the opinion reached.8 The Board finds
that Dr. Cohen’s report is of diminished probative value as he failed to include any discussion
rationalizing his opinion on causal relationship.9
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained a recurrence of disability due to her accepted right ankle sprain.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

6

See supra note 3.

7

Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

8

Jean Culliton, 47 ECAB 728 (1996); Lucrecia M. Nielsen, 42 ECAB 583 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability commencing on or after July 21, 2007 causally related to her accepted October 4, 2000
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2008 decision of the Office of
Workers’ Compensation Programs and the August 15, 2008 decision of the hearing
representative are affirmed.
Issued: March 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

